9. Implemented reforms and developments in the Republic of Moldova (
Madam President, the oral amendment is on amendment 1 to paragraph 3. It proposes the replacement of 'road map' with 'action plan' as this is the correct formulation. So this amendment will now read 'Calls on the Council to invite the Commission to quickly develop the action plan' and so on.
Madam President, I wish to move an oral amendment which is simply a stylistic improvement to paragraph 11. This will ensure the dignity of our House, which should not 'call on' or 'ask' an illegitimate de facto authority to behave better.
In making a reminder of the right of Moldovan citizens to vote, 'calls on' should be replaced by 'states that' and after 'Transnistria', 'have no right to prevent ...' should be inserted.
Please support this oral amendment. We should not ask the authorities, but insist.